      Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,                             *       Civil Case No.: 21-CV- 94

                               Plaintiff,             *       Section:
       v.

2017 LEXUS ES 350                                     *
VIN: 58ABK1GG6HU070400
                                                      *
2013 ROLLS ROYCE GHOST
VIN: SCA664S56DUX51926                                *

$275,792.00 IN REGIONS BANK ACCOUNT                   *
NUMBER 0218750184 IN THE NAME OF
INTERSTATE CONSTRUCTION                               *
GROUP, INC.,
                                                      *
                               Defendants

*      *       *       *       *       *      *       *

                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                   NATURE OF THE ACTION

       This is a civil action in rem brought to forfeit and condemn to the United States a 2017

Lexus ES 350, VIN: 58ABK1GG6HU070400; a 2013 ROLLS ROYCE GHOST, VIN:

SCA664S56DUX51926; and $275,792.00 in Regions Bank Account No. 0218750184 in the name

of Interstate Construction Group, Inc. (collectively, the “defendant property”), representing any

property, real or personal, which represents or is traceable to the gross receipts obtained, directly

or indirectly, from a violation of wire fraud (18 U.S.C. § 1343), and, thus, subject to forfeiture to

the United States pursuant to 18 U.S.C. § 981(a)(1)(D); and representing any property, real or
      Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 2 of 18




personal, which constitutes or is derived from proceeds traceable to a violation of theft of

government funds (18 U.S.C. § 641), wire fraud (18 U.S.C. § 1343), and bank fraud (18 U.S.C. §

1344) and, thus, subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                                 JURISDICTION AND VENUE

       The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over this action for forfeiture under 28 U.S.C. §§ 1355(a) and 2461(a),

and 18 U.S.C. §§ 981(a)(1)(C) and (D).

       This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue arrest warrants in rem

pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the property

pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

         Venue is proper in this district, pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                  THE DEFENDANT IN REM

       The defendant property consists of the following:

       2017 Lexus ES 350, VIN: 58ABK1GG6HU070400; a 2013 ROLLS ROYCE GHOST,
       VIN: SCA664S56DUX51926; and $275,792.00 in Regions Bank Account No.
       0218750184 in the name of Interstate Construction Group, Inc. (collectively, the
       “defendant property”), which property is currently in the possession of the United States
       Treasury.

                                               FACTS

Paycheck Protection Program

       1.      In the wake of the Coronavirus pandemic beginning in early 2020, the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act was passed and signed into law. The



                                                  2
      Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 3 of 18




CARES Act included the Paycheck Protection Program (“PPP”) which served as an economic

relief package to provide assistance to small businesses. The PPP is implemented by the Small

Business Administration (“SBA”) with support from the Department of the Treasury.

        2.      The Paycheck Protection Program (“PPP”) provides small businesses with

resources to maintain their payroll, to hire back employees who may have been laid off, and to

cover applicable overhead expenses. The PPP is a loan designed to provide a direct incentive for

small businesses to keep their employees on the payroll. Companies that legitimately file and

apply for PPP loans are granted more funds based on the amount of employees that are employed

there. The program provides small businesses with funds to pay up to eight weeks of payroll

costs. In return, the SBA will forgive loans if all employee retention criteria are met, and the funds are

used for eligible expenses. The SBA website advises that businesses can “apply through any existing

SBA 7(a) lender or through any federally insured depository institution, federally insured credit union,

and Farm Credit System institution that is participating.” Other regulated lenders will be available to

make these loans once they are approved and enrolled in the program.

        3.      According to the PPP Interim Final Rule, one of the requirements for eligibility for a PPP

loan is that a business be “in operation on February 15, 2020 and either had employees for whom you

paid salaries and payroll taxes or paid independent contractors, as reported on a Form 1099–MISC.”

Another requirement is that each applicant for a PPP loan “submit such documentation as is necessary to

establish eligibility such as payroll processor records, payroll tax filings, or Form 1099–MISC, or income

and expenses from a sole proprietorship. For borrowers that do not have any such documentation, the

borrower must provide other supporting documentation, such as bank records, sufficient to demonstrate

the qualifying payroll amount.”




                                                    3
       Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 4 of 18




        4.      Financial institutions volunteer to participate in reviewing PPP loan applications and

dispersing loan proceeds. The PPP loans are made by the financial institutions with financial

institution funds, and do not include any government or SBA funds. Gulf Coast Bank and Trust,

based in New Orleans, Louisiana, is one of the many financial institutions participating in the

SBA’s PPP loan program.

                                      KBI PPP Loan Application

        5.      On approximately May 1, 2020, a PPP loan application on behalf of K Bear

Investments (“KBI”) for $414,520.62 was submitted to Gulf Coast Bank, located in Abbeville,

LA, by applicant, Richard Hebert, 1746 Wedgwood, Harvey, LA. 1 The application was finalized

with an e-signature on May 6, 2020. Among other representations, Hebert certified that KBI was

in operation on February 15, 2020, and had employees for whom he paid salaries and payroll taxes,

or paid independent contractors. He further certified that he had not received any other PPP loan

proceeds, and that he would use the funds to pay his employees, or to make mortgage payments

and utility payments. The PPP loan application stated that KBI had 17 employees and had an

average monthly payroll of $165,808.25. At the time of the application of this loan, Hebert and/or

his wife had submitted at least one previous PPP loan application.

        6.      Also submitted with the KBI loan application was a listing of his 17 supposed KBI

employees with their duties and wages.            Many of these names were the same as supposed

employees of other companies owned or partially owned by Hebert, whose corresponding social

security numbers did not match the names and, thus, these employee names are likely fictitious

persons.



1 A Louisiana corporate database search revealed that the sole Manager/Member of KBI was Richard Hebert, and
the business address was listed as 3170 St. Bernard Ave., New Orleans, LA.


                                                      4
       Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 5 of 18




        7.      Based on the representations made in the KBI PPP loan application, Gulf Coast

Bank approved and funded the loan for $414,520.62. Consequently, on May 12, 2020, Gulf Coast

Bank wired $414,520.62 to a Wells Fargo Bank account in the name of Brookland Realty (“Wells

Fargo Brookland Realty Account”).

                                    HREH PPP Loan Application

        8.      On May 15, 2020, a PPP loan application on behalf of Hebert Real Estate Holdings,

LLC (“HREH”) for $554,770.00 was submitted to Gulf Coast Bank, located in Abbeville, LA, by

applicant, Richard Hebert. 2 Hebert was listed as the owner of HREH on the application. Among

other representations, Hebert certified that HREH was in operation on February 15, 2020, and had

employees for whom he paid salaries and payroll taxes, or paid independent contractors. He

further certified that he had not received any other PPP loan proceeds, and that he would use the

funds to pay his employees, or to make mortgage payments and utility payments. Hebert

represented on the PPP loan application that HREH had 27 employees and had an average monthly

payroll of $221,908.00. At the time of the application of this loan, Hebert had submitted at least

one previous PPP loan application.

        9.      Also submitted with the HREH loan application were 27 W-2 tax forms for 27

supposed employees of HREH. The social security numbers listed on the W-2 tax forms are

numbers assigned to individuals other than those listed on the 27 submitted W-2 tax forms, an

indication of identity theft.

        10.     Based on the representations made in the HREH PPP loan application, Gulf Coast

Bank approved and funded the loan for $554,770.00. Consequently, on May 29, 2020, Gulf



2 A Louisiana corporate database search revealed that the sole Manager/Member of HREH was Richard Hebert, and
the business address was 1746 Wedgwood Dr., Harvey, LA.


                                                     5
      Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 6 of 18




Coast Bank wired $554,770.00 to the Wells Fargo Brookland Realty Account.

                          Brookland Realty PPP Loan Application

       11.    On approximately April 12, 2020, a PPP loan application on behalf of Brookland

Realty for $44,600.00 was submitted to Gulf Coast Bank & Trust, located in New Orleans. The

principal borrower listed in the application was Richard Hebert, 1746 Wedgwood Drive, Harvey,

Louisiana. The address for Brookland Realty LLC, dba Brookland Construction, was also 1746

Wedgwood Drive in Harvey. On April 11, 2020, Richard Heber digitally signed the application;

on April 21, 2020, Madelin Hebert digitally signed. The PPP loan application listed that $11,150

of the loan proceeds would be used for utilities and $33,450 of the loan proceeds would be used

for payroll costs. It stated that the average monthly payroll was $17,842.

       12.    Submitted with the loan application was a list of several supposed employees for

Brookland Realty. An investigation revealed that these employees worked for ICG and/or

IC&DG back in 2018 but never worked for Brookland Realty and never worked in 2020 when this

PPP application was submitted.

       13.    Based on the representations made in the Brookland Realty loan application, Gulf

Coast Bank & Trust approved and funded the loan for $44,600.00. On April 23, 2020, Gulf Coast

Bank & Trust wired $44,600.00 to the Wells Fargo Brookland Realty account. The balance in

this account on April 22, the day before the $44,600 deposit, was $507.70.

                                 IC&DG PPP Loan Application

       14.    On approximately April 28, 2020, a PPP loan application on behalf of Interstate

Construction & Demolition Group, Inc. (“IC&DG”) for $402,000.00 was submitted to Gulf Coast




                                               6
       Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 7 of 18




Bank & Trust, located in New Orleans, LA, by applicant, Madelin Hebert, wife of Richard Hebert.3

Madelin Hebert e-signed the application on April 28, 2020, as the owner, and later e-signed other

documents on May 7, 2020. The PPP loan application indicated that IC&DG had 17 employees

and an average monthly payroll of $160,808.00.

        15.      Also submitted with the IC&DG loan application was a listing of the 17 supposed

IC&DG employees; W-2 tax forms for these 17 were not submitted. Many of these names were

the same names of supposed employees listed in submitted PPP loan applications for at least the

following three companies: Interstate Construction Group (“ICG”) submitted on June 16, 2020, by

Richard Hebert and Elvin Sterling, Jr. to B1 Bank; R&M Builders & Real Estate, LLC., submitted

by Richard Hebert to B1 Bank 4; and KBI submitted by Richard Hebert to Gulf Coast Bank. Many

of those supposed employees’ names did not match the corresponding social security numbers on

the submitted W-2 tax forms.

        16.      Based on the representations made in the IC&DG loan application, Gulf Coast Bank

& Trust approved and funded the loan for $402,000.00. Consequently, at the direction of Madelin

Hebert, Gulf Coast Bank & Trust wired $402,000.00 on May 14, 2020, to Iberia Bank Account

No. XXXXXX1591, an account in the name of Richard Hebert. On May 18, 2020, $200,000.00

of this money was transferred to the Wells Fargo Brookland Realty Account.

                                    IC&DG EIDL Loan Application

        17.      On approximately May 16 2020, IC&DG applied for an Economic Injury Disaster



3 A Louisiana corporate database search revealed that the two officers for IC&DG were Richard Hebert and Elvin
Sterling, Jr., the registered agent was Madelin Hebert, and the business address was 1616 N. Acadian Thruway,
Baton Rouge, LA.

4 B1Bank did not approve the loan application for R&M partially because of suspicious figures on the submitted
W-2 tax forms. B1Bank did approve and fund the ICG loan but later realized that it also contained indicators of
fraud.


                                                        7
       Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 8 of 18




Loan (“EIDL”); IC&DG was owned by both Richard Hebert and Elvin Sterling. EIDL loans are

made directly to the Small Business Administration (“SBA”). The purpose of an EIDL loan is to

provide economic relief to businesses that were experiencing a temporary loss of revenue. The

proceeds can be used to cover a wide array of working capital and normal operating expenses such

as continuation of rent, utility, and health care benefits. The SBA determines the amount of the

loan based on the economic injury suffered by the business and the number of employees submitted

in the application.

        18.      The application listed the address for IC&DG as 1616 N. Acadian Thruway, Baton

Rouge, LA, and listed the two owners as follows: Richard Hebert as 30% owner and Elvin Sterling

as 70% owner. The loan request was for an amount of $150,000.00 for “economic injury.”

        19.      IC&DG appears to be the same company for which Madelin Hebert submitted a

PPP loan application approximately two weeks earlier and the same IC&DG that submitted W-2s

with false social security numbers. Also, the listed address for both IC&DG companies was the

same: 1616 N. Acadian Thruway, Baton Rouge, LA.

        20.      Based on the representations made in the IC&DG EIDL loan application, the SBA

approved and funded the loan for $150,000.00. As a result, the SBA wired $149,900.00 5 on May

19, 2020, to the Wells Fargo Brookland Realty Account.

                          Wells Fargo Brookland Realty Account Activity

        21.      Records from Wells Fargo Bank revealed that Wells Fargo Bank Business

Checking Account Number XXXXXX8503 in the name of Brookland Realty, LLC, 1746

Wedgwood Drive, Harvey, LA 70058, was opened on April 22, 2020. Richard Hebert appears to



5 The original loan request was for $150,000. After a $100 filing fee was deducted, $149,900 was funded to the
Wells Fargo Bank account.


                                                       8
      Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 9 of 18




be the primary or only signer on the account.

       22.    On April 23, 2020, Gulf Coast Bank & Trust wired $44,600.00 to the Wells Fargo

Brookland Realty account. The balance in this account on April 22, the day before the $44,600

deposit, was $507.70.

       23.    On May 12, 2020, $414,520.62 was deposited into the Wells Fargo Brookland

Realty Acct. The balance of this account before the deposit was approximately $9,668.87. The

description of the credit was “Gulf Coast Bank Sba Loan 200512 99815 Richard Hebert.” This

deposit was from the proceeds from the KBI PPP loan application submitted in early May 2020 to

Gulf Coast Bank in Abbeville, LA.

       24.    On May 18, 2020, $200,000 was deposited into the Wells Fargo Brookland Realty

Acct. from Hebert’s Iberia Bank account. The description of the credit was an ATM check

deposit. This $200,000 deposit was a portion of the $402,000 in fraud proceeds from the IC&DG

PPP loan application submitted to Gulf Coast Bank & Trust in New Orleans. Another $200,000

was transferred from the Iberia Bank account into a Regions Bank account entitled Interstate

Construction Group.

       25.    On May 19, 2020, $149,900.00 was deposited into the Wells Fargo Brookland

Realty Acct. The description of the credit was “Sbad Treas 310 Misc Pay 051920 ….” This

deposit was from the proceeds from the ID&DG EIDL loan application submitted in early May

2020 directly to the SBA.

       26.    On May 29, 2020, $554,770.00 was deposited into the Wells Fargo Brookland

Realty Acct. The description of the credit was “Gulf Coast Bank Sba Loan 200527 93175 Hebert

Real Estate.” This deposit was from the proceeds from the HREH PPP loan application submitted

in early May 2020 to Gulf Coast Bank in Abbeville, LA.



                                                9
     Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 10 of 18




       27.      The credits into this Wells Fargo Brookland Realty account in May 2020 were

primarily the result of five deposits traceable to five separate fraudulently-submitted loan

applications by Richard Hebert: four PPP applications under the names of KBI, HREH, IC&DG,

and Brookland Realty, and one EIDL application under the name of IC&DG. On August 3, 2020,

pursuant to a seizure warrant signed by Magistrate Judge Patrick J. Hanna in the Western District

of Louisiana, $946,692.00 was seized from this Wells Fargo Brookland Realty account and placed

in the custody of the United States Treasury.

                        $275,792 in the ICG Account at Regions Bank

       28.      On May 1, 2020, Elvin A. Sterling opened a business checking account under the

name of Interstate Construction Group, Inc. with an address of 1616 N. Acadian Thruway, Baton

Rouge, Louisiana.

       29.      On May 15, 2020, $200,792.00 was deposited into the ICG Regions Bank account

from Richard Hebert’s Iberia Bank account. On May 20, 2020, the day after $149,900 was

deposited into the Wells Fargo Brookland Realty account from the IC&DG EIDL, a $75,000 check

from the Brookland Realty account made payable to ICG was deposited into the ICG account at

Regions Bank.

                    Purchase of the 2013 Rolls Royce and the 2017 Lexus

       30.      On June 2, 2020, a $121,550 withdrawal was made from the Wells Fargo Brookland

Realty Account to Gold Coast Exotic Imports, LLC, in Chicago. According to the purchase order

from Gold Coast Exotic Imports, LLC, Richard Hebert of 1746 Wedgwood in Harvey, Louisiana,

purchased the defendant 2013 white Rolls Royce Ghost for $119,800. After taxes and fees, the

total price was $121,550. This $121,550 withdrawal from the Brookland Realty Account was

used to purchase the defendant 2013 Rolls Royce Ghost. According to records provided by Gold



                                                10
     Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 11 of 18




Coast Exotic Imports, LLC, this 2013 Rolls Royce Ghost was delivered to Hebert’s residence

located at 1746 Wedgwood Drive in Harvey, Louisiana.

       31.     On June 20, 2020, a $29,633.75 check was debited from the Wells Fargo Brookland

Realty Account. This check was made payable to Lexus of New Orleans and was used to

purchase the deendant Lexus ES 350. The Bill of Sale documents from Lexus of New Orleans

revealed that this Lexus was purchased by Richard Hebert/HREH with the address of 1746

Wedgewood Drive, Harvey, Louisiana.

       32      The 2017 Lexus ES 350, VIN: 58ABK1GG6HU070400 and the 2013 Rolls Royce

Ghost, VIN: SCA664S56DUX51926 were seized by United States Treasury agents pursuant to

seizure warrants signed by Western District of Louisiana Magistrate Judge Patrick Hanna on

August 5, 2020. Both of these vehicles were placed in the custody of the United States Treasury.

                                              LAW

       18 U.S.C. § 981 – Civil Forfeiture

       (a)(1) The following property is subject to forfeiture to the United States

       (C) Any property, real or personal, which constitutes or is derived from proceeds traceable
       to a violation of section … 1344 of this title or any offense constituting “specified unlawful
       activity” (as defined in section 1956(c)(7) of this title) ….

       (D) Any property, real or personal, which represents or is traceable to the gross receipts
       obtained, directly or indirectly, from a violation of … (vi) section 1343 (relating to wire
       fraud) ….

                                      BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(D) because it represents any property, real or personal, traceable to the gross receipts

obtained, directly or indirectly, from a violation of wire fraud (18 U.S.C. § 1343). The defendant

property is also subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C)

because it represents property, real or personal, which constitutes or is derived from proceeds

                                                11
     Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 12 of 18




traceable to a violation of theft of government funds (18 U.S.C. § 641), wire fraud (18 U.S.C. §

1343), and bank fraud (18 U.S.C. § 1344). Based on the facts set forth and incorporated herein,

the defendant property should be properly condemned and forfeited to the United States of

America pursuant to 18 U.S.C. § 981(a)(1)(C) and (D).

       WHEREFORE, the plaintiff requests that the Court issue warrants and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.

                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY

                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               E-mail: john.casey@usdoj.gov




                                                 12
Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 13 of 18
Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 14 of 18
                           Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 15 of 18
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    2017 Lexus ES, VIN: 58AB K1GG6HU070400; et als.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 28, United States Code, Section 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/15/2021                                                              /s/: J. Brady Casey
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 16 of 18
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 17 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 21-CV- 94
                                                                      )
 2017 Lexus ES, VIN 58ABK1GG6HU070400 et als.                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 2017 LEXUS ES 350, VIN: 58ABK1GG6HU070400; 2013 ROLLS ROYCE GHOST
                                           VIN: SCA664S56DUX51926; $275,792.00 IN REGIONS BANK ACCOUNT NUMBER
                                           0218750184 IN THE NAME OF INTERSTATE CONSTRUCTION GROUP, INC.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           J. Brady Casey
                                           Assistant United States Attorney
                                           777 Florida Street, Suite 208
                                           Baton Rouge, Louisiana 70122


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:21-cv-00094-GGG-DPC Document 1 Filed 01/15/21 Page 18 of 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
